DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 11, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 15, 12, 14 and 12 of U.S. Patent No. 10,786,729 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘729 patent anticipate the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 & 15 recite a “wireless signal-based position sensor” but there is no support in the specification for such a sensor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 11, 16 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mandella et al. (pub. no. 20100013860).
Regarding claim 1, Mandella discloses a user device comprising: a thermopile array; an inertial measurement unit (IMU); a processor; and a memory storing instructions that, upon execution by the processor, cause the user device to: receive thermal data from the thermopile array (“To learn how to address these and other practical considerations, we turn to another embodiment of an apparatus 100 according to the invention as shown in FIG. 4. Apparatus 100 has a manipulated object 102 equipped with an on-board optical measuring arrangement 104 having a light-measuring component 106. Apparatus 100 is deployed within a real three-dimensional environment 108. In the case at hand, environment 108 is defined within a room 110 and it is parametrized by global or world coordinates (Xo,Yo,Zo) whose world origin (0,0,0) is posited in the lower left rear corner of room 110”, [0103]; “Optical measuring arrangement 104 with light-measuring component 106 is mounted on-board, and more precisely on one of the sides of manipulated object 102. Component 106 is an absolute motion detection component equipped with a lens 114 and an optical sensor 116 shown in detail in the cut-away view of manipulated object 102 depicted in FIG. 5. Lens 114 faces environment 108 and it has a wide field of view. For example, lens 114 is a fisheye lens whose field of view (F.O.V.) is large enough to view all or nearly all IR LEDs B1-B7 in environment 108 from all absolute poses that it is anticipated to assume while being manipulated by a user (not shown in this drawing)”, [0106]; “In the present embodiment, sensor 116 is a CMOS sensor with a number of light-sensing pixels 144 arranged in an array 145, as shown in FIG. 6. The field of view of lens 112 is designated by F.O.V. and it is indicated on the surface of sensor 116 with a dashed line”, [0116]), 

the thermal data corresponding to a thermal signal emitted from a thermal beacon of a plurality of thermal beacons and detected by the thermopile array (“A number of invariant features B1-B7 are placed at known locations in real three-dimensional environment 108 delimited by room 110. Vectors R1-R7 define the locations of corresponding invariant features B1-B7. Following standard convention, vectors R1-R7 extend from world origin (0,0,0) to the centers of the corresponding invariant features B1-B7. All seven invariant features B1-B7 are high optical contrast features. More precisely, invariant features B1-B7 are light sources such as light-emitting diodes that emit electromagnetic radiation or light 112. Preferably, light 112 is in the infrared wavelength range of the electromagnetic spectrum. Light-emitting diodes in that range are typically referred to as infrared emitting diodes or just IR LEDs. For clarity, only four of the seven IR LEDs B1-B7 are shown simultaneously emitting light 112 in FIG. 4”, [0105]); 

receive IMU data from the IMU, the IMU data comprising acceleration data corresponding to an acceleration of the user device in a three-dimensional (3D) space and orientation data corresponding to a rotational rate of the user device in the 3D space; determine a location of the user device in the 3D space by inputting, to a sensor fusion algorithm the thermal data, the IMU data, and previous location data (“Optical measuring arrangement 22 infers the absolute pose of pointer 14 during motion 40 at measurement times ti and processor 26 prepares the corresponding absolute pose data 12. Note that absolute pose data 12 consist of inferred values of parameters (φ,θ,ψ,x,y,z) at measurement times ti. Invariant features 32, 34, 36 are located at positions that are defined in world coordinates (Xo,Yo,Zo). These positions stay fixed at least during measurement and usually permanently. Knowledge of the absolute positions of features 32, 34, 36 in world coordinates (Xo,Yo,Zo) allows the optical measuring arrangement 22 to describe the absolute pose of pointer 14 with absolute pose data 12 expressed in parameters (φ,θ,ψ,x,y,z) at measurement times ti in Euler rotated object coordinates within world coordinates (Xo,Yo,Zo). The expression of absolute pose data is preferably with respect to a reference location such as world origin (0,0,0) of world coordinates (Xo,Yo,Zo)”, [0087]; “Sensor 116 can be any type of suitable light-sensitive sensor, such as a CCD or CMOS sensor coupled with appropriate image processing electronics 142”, [0114]; “Absolute pose of object 406 is determined at a rate of 100 Hz or more and is processed by an on-board processor 407. Processor 407 may be a part of absolute motion measuring component 410 or it can be a separate processor”, [0174]; “A person skilled in the art will realize that a large variety of active illumination components can be implemented in the apparatus of invention. However, whether any given optical measuring arrangement has an absolute motion detection component with a lens and an optical sensor or with an active illumination component or even with both, it is often advantageous to supplement it with an auxiliary motion detection component. Preferably, such auxiliary motion detection component tracks a relative position or movement and is used for interpolation of absolute pose between measurement times ti”, [0211]; “Implement 750 also has an auxiliary component 762 mounted on-board. Component 762 is an inertial sensing device such as a gyroscope or accelerometer. The principle of operation of these relative motion devices relies on detecting or integrating changes in motion. While undergoing these changes, such devices may take into account the constant presence of the gravitational field g in the Earth's frame of reference (Xi,Yi,Zi) In addition, may be subject to spurious measurements in accelerating frames of reference, such as in a car or on an airplane. For this reason, inertial devices are not suitable for determining the absolute pose of implement 750. However, over short periods of time, e.g., between times ti when absolute pose is inferred optically by component 760, these devices can detect relative changes in pose. In cases where it may be required to minimize the computational load of the on-board absolute motion detection component 760 by collecting absolute pose data (x,y,z,φ,θ,ψ) at a slower rate, then it may be advantageous to use such inertial devices for interpolation of the motion between times ti. The combining of absolute and relative tracking data is sometimes referred to as "sensor fusion" and is based on techniques that are well known in the art of robotics”, [0215] & [0216]); 

and transmit the location of the user device to a video game system (“Wireless transmitter 30 of communication link 24 sends absolute pose data 12 here defined by parameters (φ,θ,ψ,x,y,z) collected at measurement times ti to processor 26. Absolute pose data 12 can be transmitted continuously, in bursts, in parts, at arbitrary or preset times or as otherwise desired”, [0090]; “Meanwhile, a wireless communication link 132 is provided for transmitting data 118 from manipulated object 102 to computing device 122. Wireless link 132 employs a transmitting unit 134A on object 102 and a receiving unit 134B on device 122”, [0112]; see also [0176]).
Regarding claim 6, Mandella discloses the IMU data is generated at a first frequency, wherein the thermal data is generated at a second frequency, and wherein the first frequency is smaller than the second frequency ([0215] & [0216]).
Regarding claim 7, Mandella discloses the previous location data corresponds to calibration data generated during a calibration procedure of the user device (“In a particular embodiment, beacons B1, B2, . . . , Bn are positioned on a plane in a rectangular grid pattern and parameters (x,y,z,φ,θ,ψ) are inferred or measured based on projective, i.e., perspective geometry. In this approach the rules of perspective geometry using the concept of vanishing points lying on a horizon line are applied to determine the location of point of view 214. Specifically, given the locations of at least four coplanar beacons lying on at least three straight intersecting lines framing a rectangular grid in the field of view F.O.V. of lens 210, absolute navigation algorithm 290 defines a horizon and finds conjugate vanishing points from which point of view 214 is determined. Once point of view 214 is known, parameters (x,y,z,φ,θ,ψ) of object 202 are inferred or measured. Initially, point of view 214 is the origin or reference point at (x,y,z). As mentioned above, any other point on object 202 can be used as a reference point based on a coordinate transformation. The perspective geometry and vector algebra necessary to perform absolute navigation are known to skilled artisans of optical image processing and will not be discussed herein. For more details, the reader is referred to K. Kanatani, "Geometric Computation for Machine Vision", Oxford Science Publications; Clarendon Press, Oxford; 1993, Chapters 2-3 and to U.S. Pat. No. 7,203,384 to Carl”, [0155]; “Preferably, upon completion of one cycle of initial sequenced pattern a re-evaluation is performed in step 302. During re-evaluation beacons flagged during step 284 are removed from the data set or the optimized sequenced pattern to speed up operation. Beacons that fail in filtering or normalization steps 282, 286 may be adjusted or left out as well. Finally, any high quality beacons as determined by tracking or navigation algorithm 290 can be used for benchmarking or weighting”, [0159]; “In a preferred embodiment of the method, the sequenced pattern of emission of radiation 222 by the beacons is controlled based on the one or more absolute pose parameters determined by tracking or navigation algorithm 290. The control can be a temporal control as in when the beacons are on, or spatial control of which beacons should be used and/or which beacons should be relocated and affixed at new locations in the environment. To this effect, in step 304 an optimized sequenced pattern is prepared based on the re-evaluation from step 3”, [0161]).
Regarding claim 8, Mandella discloses the previous location data comprises previous IMU data generated by the IMU ([0215] & [0216]).
Regarding claim 9, Mandella discloses estimate a first location of the user device based on the thermal data; and  estimate a second location of the user device based on the IMU data, wherein the sensor fusion algorithm outputs the location of the user device based on the first location and the second location ([0215] & [0216]).
Claims 11 and 16 are directed to the method implemented by the device of claims 1 and 6 respectively and are rejected for the same reasons as claims 1 and 6 respectively.
Claims 17-20 are directed to an article of manufacture that programs the user device of the system of claims 1 and 7-9 respectively and are rejected for the same reasons as claims 1 and 7-9 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (pub. no. 20100013860) in view of Peri (pub. no. 20170221225).
Regarding claims 2, 3, 12 & 13, it is noted that Mandella does not disclose correcting a drift of the IMU data.  Peri however, teaches using an image processing system for correcting the drift of IMU data in a SLAM system (“ An embodiment of the invention addresses the “drift” phenomena using computer vision techniques in such a way that the computer vision techniques do not consume too much power and degrade device performance. A known limitation of current computer vision techniques on mobile devices is the large amount of computer power required, thus compromising performance as well as exacerbating the heat issue. An embodiment of the invention employs computer vision techniques such as, for example, monocular simultaneous location and mapping (SLAM) or pattern recognition and tracking using a camera or other sensor of the electronic device. These techniques may be controlled to solve drift without placing excessive burden on the system. In situation where power is continually provided, the invention is still valid and employable by simply setting the reset timer to zero, null or bypass the timer altogether”, [0020]; “FIG. 2 illustrates an exemplary block diagram of an electronic device. In particular, a device 200 comprises a processor circuit 202 coupled to an image sensor 204. The processor 202 could be an ARM processor, an X86 processor, a MIPS processor, a graphics processing unit (GPU), a general purpose GPU, or any other processor configured to execute instructions stored in a memory. The processor 202 could be implemented in one or more processing devices, where the processors may be different. For example, the electronic device could include a central processing unit (CPU) as well as a GPU for example. The processor implements an operating system (OS) that accesses software on the memory and receives various inputs, such as readings from the IMU and a sensor, such as a camera for example, to enable the correction for drift as will be described in more detail below. The device 200 could be any type of device, or a component such as an integrated circuit of a device or system, adapted to capture a digital image. The image sensor 204 could be a digital camera, or any portion of a digital camera, such as a lens or other image sensing element. While a single image sensor is shown, it should be understood that multiple sensors and could include any type of sensor that could be used to detect key points in a scene. The processor circuit could be coupled to a display 206 for displaying a captured image, and more particularly, displaying a digital image. The processor circuit, alone or in combination with other elements, can correct drift in an electronic device”, [0024]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices  in the same way.  Here both Mandella and Peri are directed to SLAM systems using IMU.  To correct for drift by using an image capturing system in the Mandella system as taught by Peri would be to use a known technique to improve similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date on the claimed invention to modify Mandella to use the image processing to correct for IMU drift as taught by Mandella.  To do so would reduce the frequency of performing the image based location calculation thereby reducing power usage and improving battery life.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandella et al. (pub. no. 20100013860) in view of Mu et al. (pub. no. 20190033974).
Regarding claims 4 & 14, it is noted that Mandella does not disclose using an AI model used to determine location based on different sensors.  Mu however, teaches using an AI model used to determine location based on different sensors (“Embodiments relate to a wearable device for tracking human hand motion using electrical impedance measurement of the user's arm. Sensors located on the wearable device receive electrical signals from the user's wrist or arm corresponding to a hand position of the user. Information is extracted from the electrical signals (e.g., impedance values indicating the state of the user's arm structures such as tendons, and thus also indicating the hand position or pose of the user). The impedance or other extracted values from the electrical signals may be used as input to a position computation circuit implementing a machine learning model. The position computation circuit determines the hand position of the user from the inputs using the machine learning model. In some embodiments, the wearable device includes an inertial measurement unit (IMU) that measures motion of the user's arm, and provides inertial signals to the position computation circuit as an input for determination of the hand position. In some embodiments, the machine learning model is trained using ground truth hand positions extracted from video images of the user's hand taken concurrently with the capture of the electronic signals”, [0005]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices  in the same way.  Here both Mandella and Mu are directed to systems that determine the pose of an object for use in a virtual application.  To use the AI model as taught by Mu to determine location in the Mandella invention would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Mandella to implement the AI model as taught by Mu.  To do so would enable the adaptation of the pose determination system to the particular gestures of a user thereby increasing the accuracy of the system.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715